DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The after-final amendment filed on October 19, 2021is acknowledged. Claims 21-38 remain pending. Applicant amended claims 22, 37 and 38 to obviate the objections set forth in the previous Office action and thus place the application in condition for allowance. 
Allowable Subject Matter
Claims 21-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Anderson et al. (US 7,041,481 B2) disclose a method of using an immiscible fluid to partition a biological sample fluid mixture within a microfluidic network (see Figs. 3-5 and lines 33-40, col. 8), and maintaining the partitions in an array for analysis (see lines 42-50, col. 9). However, Anderson et al. do not disclose a method in which a sample fluid fills microwells of a microfluidic network, and an immiscible fluid is subsequently used to displace the sample fluid that is not within the microwells, so as to partition the sample fluid into sub-volumes of the sample fluid retained by the microwells, as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1797